


110 HR 2577 IH: State and Local Flexibility

U.S. House of Representatives
2007-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2577
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2007
			Mr. McKeon (for
			 himself, Mr. Boehner,
			 Mr. Castle,
			 Mr. Regula,
			 Mr. Marchant,
			 Mr. Heller of Nevada,
			 Mr. Walberg,
			 Mr. Renzi, and
			 Mr. Paul) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to provide additional flexibility to State and local educational agencies
		  to raise the academic achievement of all students.
	
	
		1.Short titleThis Act may be cited as the
			 State and Local Flexibility
			 Improvement Act.
		2.Increased use of
			 State and local transferability of funds
			(a)Transfers by
			 StatesSection 6123(a) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7305b(a)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 not more than 50 percent and inserting up to 100
			 percent; and
					(2)in paragraph (2)—
					(A)by striking
			 and subject to the 50 percent limitation described in paragraph
			 (1)..
					(b)Transfers by
			 local educational agenciesSection 6123(b) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7305b(b))is amended—
				(1)in paragraph
			 (1)—
					(A)by amending
			 subparagraph (A) to read as follows:
						
							(A)In
				generalIn accordance with
				this subpart, a local educational agency may transfer up to 100 percent of the
				funds allocated to it (including funds transferred under subparagraph (B))
				under each of the provisions listed in paragraph (2) for a fiscal year to one
				or more of its allocations for such fiscal year under any other provision
				listed in paragraph
				(2).
							;
					(B)by striking
			 subparagraph (B);
					(C)by redesignating
			 subparagraph (C) as subparagraph (B); and
					(D)in subparagraph
			 (B), as redesignated, by striking, and subject to the percentage
			 limitation described in subparagraph (A) or (B), as applicable;
			 and
					(2)in paragraph (2), by striking
			 subparagraph (A), (B), or (C) and inserting subparagraph
			 (A) or (B).
				(c)Section 6123(e) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7305b(e)) is
			 amended—
				(1)in paragraph (1), by striking
			 In
			 general and inserting Partial transfer of
			 funds;
				(2)by redesignating
			 paragraph (2) as paragraph (3); and
				(3)by inserting after
			 paragraph (2) the following:
					
						(2)Total transfer
				of fundsIf a State or local educational agency transfers 100
				percent of the funds allocated to it for any of the programs under subsection
				(a)(1) or subsection (b)(2) respectively, the funds so transferred shall not be
				subject to the rules and requirements applicable to the funds under the
				provision from which the transferred funds are
				transferred.
						.
				3.Strengthening
			 state and local control to encourage innovation in the classroomSubpart 3 of part A of title VI of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7311 et seq.) is
			 amended to read as follows:
			
				3State flexibility
				performance agreements
					6131.PurposeThe purpose of this subpart is to provide
				States greater flexibility in determining how—
						(1)to increase the
				academic achievement of all students so that all students will meet or exceed
				the State’s proficient level of academic achievement in reading and math by
				school year 2013–2014;
						(2)to narrow
				achievement gaps between the lowest- and highest-achieving groups of students;
				and
						(3)to eliminate
				barriers to implementing effective education reforms and directing Federal
				resources to where they are most needed.
						6132.State
				flexibility performance agreements
						(a)AuthorityIn
				accordance with this subpart, a State may enter into a performance agreement
				with the Secretary under which, except as otherwise provided in this subpart,
				the State may—
							(1)waive statutory or regulatory program
				requirements pursuant to section 6133, including those requirements for any
				local educational agency or school within the State;
							(2)consolidate the
				Federal funds described in section 6133 and use those funds for any educational
				purpose authorized under State law;
							(3)enter into local
				performance agreements with local educational agencies in the State in
				accordance with section 6134 in order to—
								(A)assist those
				agencies in making adequate yearly progress (as described in section
				1111(b));
								(B)advance the
				educational priorities of the State;
								(C)improve student
				achievement and narrow achievement gaps; and
								(D)allow those
				agencies to consolidate funds under the Federal programs described in section
				6134 and use those funds for any educational purpose authorized under State
				law;
								(4)use an alternative
				method for making allocations to local educational agencies under part A of
				title I, provided that the Secretary determines that the method of allocation
				proposed by the State targets a greater proportion of funds to local
				educational agencies with high concentrations of children from low-income
				families than would the allocation pursuant to subpart 2 of that part;
				and
							(5)permit local
				educational agencies to use alternative criteria for directing funds provided
				under part A of title I to schools, in order to target services more
				effectively to schools that serve a high concentration of students from
				low-income families.
							(b)Terms of
				performance agreementEach performance agreement entered into by
				the Secretary under this subpart shall include the following provisions:
							(1)DurationA
				statement that the duration of the performance agreement shall be for a period
				of 5 years.
							(2)List and
				Description of Program RequirementsA list and description of the Federal
				statutory and regulatory program requirements described in section 6133 that
				the State expects to waive and included in the performance agreement, and an
				assurance that the State will waive only those requirements described in that
				section.
							(3)Application of
				program requirementsA statement that no program requirements of
				any program included by the State in the performance agreement shall apply,
				except as otherwise provided in this subpart.
							(4)Use of funds to
				improve student achievementA 5-year plan describing how the
				State intends to use the flexibility included in the performance agreement to
				advance the education priorities of the State, improve student achievement, and
				narrow achievement gaps between groups of students.
							(5)Accountability
				requirementsIf a State includes any part of part A of title I in
				its performance agreement, the State shall include a certification that the
				State has developed and continues to implement the challenging State academic
				standards, academic assessments, and accountability systems described in
				section 1111(b) and had those systems approved by the Secretary pursuant to
				section 1111(e).
							(6)Student academic
				achievement requirementsIf a State includes any part of part A
				of title I in its performance agreement, the State shall include a description
				of how it will hold local educational agencies and schools accountable for
				student performance that includes a procedure for identifying local educational
				agencies and schools in need of improvement, and assistance and interventions
				for those local educational agencies and schools to ensure that their students
				make substantial gains in achievement.
							(7)Public school
				choice and supplemental educational servicesIf a State includes
				any part of part A of title I in its performance agreement, the State shall
				include a certification that the State accountability system developed in
				paragraph (6) includes public school choice and supplemental education services
				for those schools not making adequate yearly progress for two or more
				consecutive years.
							(8)Local
				educational agencies responsibilitiesA description of how a
				State will select local educational agencies within the State with which to
				enter into local performance agreements pursuant to section 6134 and a
				description of how the State will evaluate the performance of local educational
				agencies within the State with local performance agreements pursuant to section
				6134 and the circumstances under which it will terminate those
				agreements.
							(9)Alternative
				method for allocating fundsIn the case of a State that seeks to
				use an alternative method for allocating funds under part A of title I to local
				educational agencies, a description of that method and evidence that
				demonstrates that the alternative method will target funds to local educational
				agencies with high concentrations of children from low-income families more
				effectively than the allocation method required under that part.
							(10)Alternative
				criteria for allocating fundsIn the case of a State that intends
				to permit local educational agencies within the State to use alternative
				criteria for allocating funds under part A of title I to schools, a description
				of the criteria and an analysis of the effect those criteria would have on
				those allocations.
							(11)Fiscal
				responsibilitiesAn assurance that the State will use fiscal
				control and funds accounting procedures that will ensure proper disbursement
				of, and accounting for, Federal funds paid to the State under this Act and an
				assurance that the State will not reduce the level of spending of State funds
				for elementary and secondary education during the term of the performance
				agreement.
							(12)Civil
				rightsAn assurance that the State will meet the requirements of
				applicable Federal civil rights laws.
							(13)State
				approvalAn assurance that not less than 2 of the following
				approved the proposed performance agreement:
								(A)The Governor of
				the State.
								(B)The State
				legislature.
								(C)The State
				educational agency.
								(c)Approval of
				performance agreement
							(1)In
				generalNot later than 90 days after the receipt of a proposed
				performance agreement submitted by a State, the Secretary shall approve the
				performance agreement or provide the State with a written determination
				detailing the reasons why the performance agreement fails to satisfy the
				purposes, goals, or a requirement of this subpart.
							(2)Peer-review
				processIn carrying out
				paragraph (1), the Secretary shall establish a peer-review process to assist in
				the review of applications under this section, and shall appoint as peer
				reviewers individuals who represent a broad range of educational
				stakeholders.
							(3)Treatment as
				approvedEach performance agreement for which the Secretary fails
				to take the action required in paragraph (1) in the time period described in
				that paragraph shall be considered to be approved.
							(4)Disapproval of
				performance agreementIf the
				Secretary disapproves a State’s performance agreement, the State shall have 30
				days to resubmit a revised performance agreement. The Secretary shall approve
				the revised performance agreement within 30 days of receipt of the revised
				performance agreement or provide the State with a written determination that
				the revised performance agreement fails to satisfy the purposes, goals, or a
				requirement of this subpart.
							(d)Amendment to
				performance agreement
							(1)In
				generalIn each of the following circumstances, the Secretary,
				subject to approval under paragraph (2), shall agree to amend a performance
				agreement entered into with a State under this subpart:
								(A)Reduction in
				scope of performance agreementA State seeks to amend the
				performance agreement to remove from the scope of the performance agreement any
				program requirement described in section 6133.
								(B)Expansion of
				scope of performance agreementA State seeks to amend the
				performance agreement to include within the scope of the performance agreement
				any additional program requirement described in section 6133.
								(2)Approval of
				amendment
								(A)In
				generalNot later than 60
				days after the receipt of a proposed performance agreement amendment submitted
				by a State, the Secretary shall approve the amendment or provide the State with
				a written determination that the amendment fails to satisfy the purposes,
				goals, or a requirement of this subpart.
								(B)Treatment as
				approvedEach amendment for which the Secretary fails to take the
				action required in subparagraph (A) in the time period described in such
				subparagraph shall be considered to be approved.
								(3)Treatment of
				program requirements withdrawn from agreementBeginning on the
				effective date of an amendment executed under paragraph (1)(A), each program
				requirement of each program removed from the scope of a performance agreement
				shall apply to the State’s use of funds made available under the
				program.
							(e)Within-state
				distribution of funds
							(1)In
				generalThe distribution of funds from programs included in a
				performance agreement from a State to a local educational agency within the
				State shall be determined by the Governor of the State and the State
				legislature. In a State in which the constitution or State law designates
				another individual, entity, or agency to be responsible for education, the
				allocation of funds from programs included in the performance agreement from a
				State to a local educational agency within the State shall be determined by
				that individual, entity, or agency, in consultation with the Governor and State
				Legislature. Nothing in this section shall be construed to supersede or modify
				any provision of a State constitution or State law.
							(2)Local
				inputStates shall provide parents, teachers, and local schools
				and educational agencies notice and opportunity to comment on the proposed
				allocation of funds as provided under general State law notice-and-comment
				provisions.
							6133.Eligible
				program requirements
						(a)ScopeA
				State may choose to include within the scope of its performance
				agreement—
							(1)any statutory or
				regulatory program requirement authorized under this Act, except section
				1111,
							(2)any program for
				which Congress makes funds available to the State if the program is for a
				purpose described in section 1001, except any program funded pursuant to the
				Individuals with Disabilities Education Act, and
							(3)notwithstanding
				paragraph (1), additional models and systems for measuring student progress for
				purposes of determining whether a local educational agency or school has made
				adequate yearly progress described in section 1111(b).
							Such
				models and systems that measure student progress under this paragraph may
				include growth models that demonstrate progress based on longitudinal student
				assessment results indicating improvement in the academic performance of
				individual students over time and ensure that all students will meet or exceed
				the State’s proficient level of academic achievement in reading and math by
				school year 2013–2014.(b)Uses of
				fundsFunds made available to a State pursuant to a performance
				agreement under this subpart shall be used for any educational purpose
				permitted by State law of the State participating in the performance
				agreement.
						6134.Local
				performance agreements
						(a)In
				general
							(1)A State that has
				entered into a performance agreement with the Secretary pursuant to section
				6132 may enter into local performance agreements with local educational
				agencies in the State to waive statutory or regulatory program requirements and
				consolidate Federal funds to improve student achievement and narrow achievement
				gaps. A State shall include a priority on entering into such agreements with
				high-need local educational agencies as described in paragraph (3).
							(2)Terms of
				performance agreementA local performance agreement entered into
				with the State under this subpart shall include specific, measurable
				educational goals, with annual objectives, that the local educational agency
				plans to accomplish under the agreement. The agreement shall waive only those
				statutory or regulatory program requirements included in the performance
				agreement authorized under section 6132.
							(3)High-need local
				educational agencyThe term high-need local educational
				agency means a local educational agency that—
								(A)has not made
				adequate yearly progress for the two preceding academic years; and
								(B)serves a larger
				number, or percentage, of economically disadvantaged students than the average
				number or percentage, as the case may be, of such students served by local
				educational agencies in the State.
								(b)Funds available
				To be consolidatedA local educational agency that has entered
				into a local performance agreement with a State under this section may
				consolidate the funds received by the local educational agency and use the
				consolidated funds for any educational purpose authorized under State
				law.
						(c)Termination of
				local performance agreementA State may, after providing notice
				and an opportunity for a hearing, terminate a local educational agency’s local
				performance agreement if the State determines that the local educational agency
				has failed to comply with the performance agreement.
						6135.Administrative
				expenses
						(a)State
				consolidating funds under part A of title IEach State that
				includes part A of title I within the scope of a performance agreement under
				this subpart may use, for administrative expenses, not more than 1 percent of
				the total amount of funds made available to the State under the programs
				included within the scope of the performance agreement.
						(b)States not
				consolidating funds under part A of title IEach State that does
				not include part A of title I within the scope of a performance agreement under
				this subpart may use, for administrative expenses, not more than 3 percent of
				the total amount of funds made available to the State under the programs
				included within the scope of the performance agreement.
						(c)Local
				educational agenciesEach local educational agency that enters
				into a local performance agreement with a State pursuant to section 6134 may
				use, for administrative expenses, not more than 4 percent of the total amount
				of funds allocated to such agency under the programs included within the scope
				of the performance agreement.
						6136.Participation
				by private school children and teachersEach State consolidating and using funds
				pursuant to a performance agreement under this subpart shall provide for the
				participation of private school children and teachers in the activities
				assisted under the performance agreement in the same manner as participation is
				provided to private school children and teachers under section 9501.
					6137.Annual
				reports
						(a)In
				generalNot later than 1 year after the execution of the
				performance agreement, and annually thereafter, each State shall disseminate
				widely to the parents, the general public, and the Secretary, a report that
				includes—
							(1)student performance
				data disaggregated in the same manner as data are disaggregated under section
				1111(b)(3)(C)(xiii); and
							(2)a description of
				how the State has used Federal funds to improve academic achievement, narrow
				the achievement gap, and improve educational opportunities for the
				disadvantaged.
							(b)Submission to
				CongressNot later than 60 days after the Secretary receives a
				report under subsection (a), the Secretary shall submit that report to the
				Congress, together with any other information the Secretary considers
				appropriate.
						6138.Performance
				review and early termination
						(a)ReviewFor
				each State having in effect a performance agreement under this subpart, the
				Secretary shall carry out a review of the performance agreement, at the
				midpoint of the duration of the performance agreement, in order to determine
				whether the State has met the terms of the performance agreement described in
				section 6132.
						(b)Early
				terminationThe Secretary may terminate a performance agreement,
				before the duration of that performance agreement expires, if the State does
				not, for 3 consecutive school years, meet the terms of the performance
				agreement described in section 6132. Such termination shall occur after the
				Secretary provides notice and an opportunity for a
				hearing.
						.
		4.Enhancing
			 flexibility for local school districts that offer schoolwide
			 programsSection 1114(a)(1) of
			 the Elementary and Secondary Education Act is amended by striking 40
			 percent each place it appears and inserting 25
			 percent.
		
